98 Ga. App. 125 (1958)
105 S.E.2d 236
BASS
v.
PHARR, Judge.
37343.
Court of Appeals of Georgia.
Decided September 8, 1958.
Ward, Brooks, Parker & Daniel, Cullen M. Ward, for petitioner.
FELTON, Chief Judge.
Where a trial judge grants a motion for a new trial without specifying whether he does so on discretionary grounds or on one or more special grounds complaining of error of law committed on the trial of the case, there is no provision of law under which the trial judge can be compelled to specify precisely upon which ground or grounds the grant of a new trial was based. Even if this could be done it would not benefit the plaintiff in error on the appeal of the first grant of a new trial for the reason that the only question the appellate courts will consider on such an appeal is whether the verdict *126 as rendered was demanded as a matter of law. Code § 6-1608 and cases cited in Code (Ann.) § 6-1608 under catchword "Verdict". For the two reasons above stated the petition for a mandamus nisi seeking to require the trial judge to specify upon what grounds the new trial was granted is denied. The plaintiff in error can have as full a review under the bill of exceptions approved by the judge as he could if a mandamus absolute was granted.
Petition denied. Quillian and Nichols, JJ., concur.